
	

114 SRES 595 IS: Supporting the goals and ideals of National Veterans Small Business Week.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 595
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mrs. Shaheen (for herself, Mr. Vitter, Mr. Markey, Mrs. Fischer, Ms. Hirono, Ms. Ayotte, Ms. Cantwell, Mr. Gardner, Mr. Coons, Mrs. Ernst, Mr. Booker, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Small Business and Entrepreneurship
		
		RESOLUTION
		Supporting the goals and ideals of National Veterans Small Business Week.
	
	
 Whereas the Armed Forces of the United States train individuals with the skills, discipline, and leadership necessary to establish and operate a successful business;
 Whereas there are approximately 2,500,000 veteran-owned small businesses in the United States, employing nearly 6,000,000 individuals;
 Whereas veteran-owned businesses make up nearly 10 percent of all businesses in the United States; Whereas veterans account for more than $1,200,000,000,000 in business receipts every year;
 Whereas veterans are 45 percent more likely to be self-employed than non-veterans; Whereas, from 2007 to 2012, veteran-owned small businesses grew at nearly twice the rate of non-veteran-owned small businesses;
 Whereas women veterans’ business ownership has increased significantly, from 97,114 in 2007 to 384,549 in 2012;
 Whereas the Office of Veterans Business Development of the Small Business Administration is dedicated to maximizing the availability and usability of small business programs for veterans, members of a reserve component of the Armed Forces of the United States, members of the Armed Forces of the United States serving on active-duty, transitioning service members, and the spouses, dependents, or survivors of those members and veterans;
 Whereas the Small Business Administration serves more than 200,000 veterans, service-disabled veterans, women veterans, and military spouses annually;
 Whereas, in 2014, the Small Business Administration increased loans to veterans by more than 100 percent, guaranteeing more than $1,000,000,000 in small business loans;
 Whereas the entrepreneurship training program of the Small Business Administration, Boots to Business, has trained more than 30,000 service members, veterans, and spouses of service members and veterans since launching in 2013;
 Whereas the Small Business Administration will be hosting events honoring National Veterans Small Business Week from October 31 through November 4, 2016;
 Whereas the Committee on Small Business and Entrepreneurship of the Senate will be commemorating National Veterans Small Business Week during the week of October 31 through November 4, 2016; and
 Whereas the week of October 31 through November 4, 2016, would be an appropriate time to celebrate National Veterans Small Business Week: Now, therefore, be it
		
	
 That the Senate joins with the Small Business Administration in— (1)supporting the goals and ideals of National Veterans Small Business Week;
 (2)celebrating the millions of people in the United States, especially the veterans of the United States and the spouses of those veterans, who benefit from the programs of the Small Business Administration; and
 (3)expressing appreciation for the continued service to the United States by the veterans of the United States through small business ownership and entrepreneurship.
			
